NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
RANDALL R. LEWIS,
C'laimcmt-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee. `
§
2011-709O
Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 08-3057, Judge LaWrence B.
Hagel. d
ON MOTION
ORDER
Up0n consideration of Randa11 R. Lewis’ motion to
voluntarily withdraw his appeal,
IT ls 0RDERE1) THAT:
(1) The motion is granted The appeal is dismissed

LEWIS V. DVA . 2
(2) Each side shall bear its own costs.
FOR THE COURT
JUi_ 1 9  /sf Jan H0rba1y
Date J an Horb a1y
C1erk
cc: Kenneth M. Carpenter, Esq.
S
Christopher A. Bowen, Esq.
Issued As A Mandate: J11L 1 9   t____
F LE
u.s. cguRT hr ApPEALs_FoR
'rH FEnERALclncu1T
JUL 19 2011
.|AN HORBAl.Y
CLEll(